Citation Nr: 0937092	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-03 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from May 1953 to May 1980.  
He died in October 2003.  The appellant is the Veteran's 
widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that the cause of the Veteran's is 
related to service.  Specifically, she alleges that the 
Veteran's renal failure caused his death, and that this renal 
failure was due to diabetes that the Veteran incurred in 
service.

However, there is no medical evidence of record showing that 
the Veteran had diabetes.  The Veteran's death certificate 
indicates that he died of a "debility unspecified", with 
severe renal disease as a significant condition contributing 
to death but not resulting in the underlying cause.  The 
Board also points out that the Veteran was not service 
connected for diabetes at the time of his death, and a search 
of the Veteran's military history by the U.S. Army and Joint 
Services Records Research Center (JSRRC) failed to show that 
the Veteran set foot in Vietnam, such that even if the 
Veteran had been diagnosed with diabetes, it could be 
presumptively related to service.

However, a January 2005 letter from a private nurse 
practitioner is of record.  This nurse indicated that the 
Veteran had been seen by a physician at her facility for 
hemodialysis therapy.  The Veteran had end stage renal 
disease with hemodialysis dependency which the nurse stated 
was thought to be secondary to his hypertension.  She 
indicated that the Veteran had multiple medical problems, but 
that the major problem which was felt to be contributing 
towards his end stage renal disease was hypertension.  
Reviewing the Veteran's claims file, the evidence indicates 
that he was service connected at his death for hypertension, 
at a 10 percent evaluation.

As there is evidence of record therefore now that the 
Veteran's death may have been related to a service connected 
disability, the Board finds that further development is 
warranted in this case.  Initially, the Board notes that the 
only medical record associated with the Veteran's claims file 
and pertaining to his death is the January 2005 letter from a 
private nurse practitioner.  Although previous attempts had 
been made to associate relevant medical  records with the 
Veteran's claims file, the Board is of the opinion that a 
further attempt should be made to obtain all relevant medical 
records, particularly including any terminal medical records, 
and any available medical records available from the private 
practice which the nurse practitioner from a January 2005 
letter is associated with.

In addition, as there is now a medical opinion of record 
which appears to relate the Veteran's death, or at least a 
significant condition that contributed to his death, to a 
service connected disability, the Board finds that an opinion 
should be obtained as to the question of whether the 
Veteran's service connected hypertension, or any service 
connected disability, caused or contributed materially to the 
Veteran's death.

Accordingly, this claim is remanded to the AMC for the 
following actions:

1.  Contact the appellant and again 
request that she provide the names and 
addresses of all health care providers 
who treated the Veteran shortly before 
his death.  After any required releases 
have been obtained, please associate with 
the Veteran's claims file any terminal 
medical records, and any available 
records from the Medical Center Clinic, 
and particularly from Dr. Clyde Pence.

2.  After the above development has been 
completed, and all relevant records 
associated with the Veteran's claims 
file, the AMC should refer the claims 
file to an appropriate VA physician for 
the purpose of providing an opinion as to 
whether it is at least as likely as not 
that any service connected disability, to 
specifically include hypertension, back 
strain, limited motion of the left ankle, 
or cataracts, caused or contributed to 
cause the Veteran's death.  The physician 
should also state whether the Veteran's 
death is related to service in any way.  
In providing such an opinion, the 
examiner should specifically comment on 
the opinion of a nurse practitioner from 
a January 2005 letter.  The complete 
rationale for all conclusions reached (to 
include citation, as necessary, to 
specific evidence in the record, etc) 
should be set forth.  

3.  Thereafter, the AMC should re-
adjudicate the claim on appeal.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and given the opportunity time to respond 
thereto.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




